DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 requires “the first type of power source” in line 10. It is unclear if “the first type of power source” is the first primary power source of the second primary power source.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spano et. al (US 2016/0003484 A1).
With respect to claim 11 Spano discloses a portable food-heating device, comprising:
a connection feature configured to electrically connect to a primary power source (note that Spano does not explicitly disclose a source of electrical power, however it is inherent that the electronic controls taught by Spano would require a primary source of power);
a temperature probe [reference character 7 in Fig. 1] configured to measure a temperature of a food item within the portable food-heating device [paragraph 0048]; and
a controller [reference character 8 in Fig. 1] configured to operate the portable food-heating device to prevent the temperature of the food item from falling below a minimum food-safe temperature [paragraph 0049]1.
With respect to claim 12 Spano discloses that the minimum food safe temperature is 145 degrees Fahrenheit [see rejection for claim 11 and footnote 1 because the 145 degrees is interpreted as being contained within the “configured to” clause of claim 11].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spano et. al (US 2016/0003484 A1) in view of Wilson et. al (US 2011/0297010 A1).
With respect to claim 13 Spano does not disclose that the primary power source comprises at least one of a generator, batteries, and direct-current solar cells.
Wilson discloses a portable grilling device [reference character 100 in Fig. 1], comprising: a primary direct-current power source (batteries) [reference character 110 in Fig. 3] removably connected to the portable grilling device via a clip [reference character 171a in Fig. 3]; and a user feedback system [paragraph 0026] that relays information regarding the primary direct-current power source to a user.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the food heating device taught by Spano by providing the primary power via batteries, as taught by Wilson, in order to allow the system to be used when there is no supply of mains power (i.e during an outage, in a cabin, in an RV., etc.).
With respect to claim 15 Spano does not disclose that the primary power source is compatible with at least one other device so that the primary power source can be connected to the at least one other device to power the at least one other device.
Wilson discloses a portable grilling device [reference character 100 in Fig. 1], comprising: a primary direct-current power source (batteries) [reference character 110 in Fig. 3] removably connected to the portable grilling device via a clip [reference character 171a in Fig. 3]; and a user feedback system [paragraph 0026] that relays information regarding the primary direct-current power source to a user. Wilson further discloses that the primary power source can be connected to the at least one other device to power the at least one other device2 [paragraph 0004].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the food heating device taught by Spano by providing the primary power via batteries, as taught by Wilson, in order to allow the system to be used when there is no supply of mains power (i.e during an outage, in a cabin, in an RV., etc.).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spano et. al (US 2016/0003484 A1) in view of Lam et. al (US 2018/0040795 A1).
With respect to claim 14 Spano does not disclose a secondary power source that supplies power to the portable food-heating device when the portable food- heating device is not being powered by the primary power source.
Lam discloses a fluid cooler/heater that attaches to a barbecue grill [see Fig. 1A] which includes a primary battery [paragraph 0031] that provides power to the fluid cooler/heater and a secondary direct-current power source, referred to as a “backup battery”, [paragraph 0032] which “is capable of powering the TEC for some time if the primary power method is interrupted, then charged once the primary power method is restored” [paragraph 0032].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the heating device taught by Spano by including a backup battery as a secondary power source, as taught by Lam, in order to power the grill “…for some time if the primary power method is interrupted, then charged once the primary power method is restored” [paragraph 0032].

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spano et. al (US 2016/0003484 A1) in view of Wilson et. al (US 2011/0297010 A1) and further in view of Johnson et. al (US 2017/0059172 A1).
With respect to claim 16 Spano does not disclose a user feedback system configured to relay information to a user regarding the primary power source, wherein the primary power source comprises a direct-current power source.
Wilson discloses a portable grilling device [reference character 100 in Fig. 1], comprising: a primary direct-current power source (batteries) [reference character 110 in Fig. 3] removably connected to the portable grilling device via a clip [reference character 171a in Fig. 3]; and a user feedback system [paragraph 0026] that relays information regarding the primary direct-current power source to a user.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the food heating device taught by Spano by providing the primary power via batteries, as taught by Wilson, in order to allow the system to be used when there is no supply of mains power (i.e during an outage, in a cabin, in an RV., etc.).
The combination of Spano and Wilson do not disclose that the information comprises a duration of time remaining before the direct-current power source runs out of power.
Johnson discloses a power supply control system that has “…enough intelligence to calculate and report as to whether enough stored electrical energy is still available to complete the next specified cooking recipe” [paragraph 0058] and further that the battery storage section could be monitored to determine the remaining “…use or cook time…” [paragraph 0058].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the user feedback system taught by Spano and Wilson by providing  “…enough intelligence to calculate and report as to whether enough stored electrical energy is still available to complete the next specified cooking recipe” [paragraph 0058 of Johnson] and monitor the battery storage section to determine the remaining “…use or cook time…” [paragraph 0058 of Johnson] in order to allow the user to ensure that the battery has sufficient power remaining to complete the recipe.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,986,960. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application includes all of the limitations required by claims 1-4 and 6 of the subject application.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,986,960 (hereinafter, ‘960) in view of Wilson et. al (US 2011/0297010 A1). 
With respect to claim 7 claim 1 of the subject application does not disclose that the first primary power source comprises one or more batteries.
Wilson discloses a portable grilling device [reference character 100 in Fig. 1], comprising: a primary direct-current power source (batteries) [reference character 110 in Fig. 3] removably connected to the portable grilling device via a clip [reference character 171a in Fig. 3].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the food heating device taught by ‘960 by providing the primary power via batteries, as taught by Wilson, in order to allow the system to be used when there is no supply of mains power (i.e during an outage, in a cabin, in an RV., etc.).
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,986,960 (hereinafter, ‘960) in view of Spano et. al (US 2016/0003484 A1). 
With respect to claim 10 claim 1 of the subject application does not disclose a controller configured to operate the portable food-heating device to prevent a temperature of a food item within the portable food-heating device from falling below a minimum food-safe temperature.
Spano discloses a food heating device which includes a temperature probe [reference character 7 in Fig. 1] configured to measure a temperature of a food item within the food-heating device [paragraph 0048]; and
a controller [reference character 8 in Fig. 1] configured to operate the portable food-heating device to prevent the temperature of the food item from falling below a minimum food-safe temperature [paragraph 0049]3.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the heating device taught by ‘960 by including a temperature sensor and a controller which allows a user to maintain a food product at a set point internal temperature, as taught by Spano, in order to ensure that the temperature level at which the core temperature of the food item shall be kept throughout the whole cooking cycle” [paragraph 0049 of Spano].

Allowable Subject Matter

Claims 5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spano discloses that “…a setpoint temperature, i.e. a temperature set by the user via the user interface 4 or fixed in a cooking program selectable by the user via the interface…[t]he setpoint temperature is the temperature level at which the core temperature of the food item shall be kept throughout the whole cooking cycle” [paragraph 0049]. Although Spano does not explicitly disclose a “food-safe temperature” it is clear that the controller could be “configured to operate” as required by the claim because the set point temperature is set by the user via the user interface.
        2 “[I]t would be desirable to have a portable grilling apparatus having a power adapter configured for using rechargeable batteries from various rechargeable cordless tools” [paragraph 0004 of Wilson].
        3 Spano discloses that “…a setpoint temperature, i.e. a temperature set by the user via the user interface 4 or fixed in a cooking program selectable by the user via the interface…[t]he setpoint temperature is the temperature level at which the core temperature of the food item shall be kept throughout the whole cooking cycle” [paragraph 0049]. Although Spano does not explicitly disclose a “food-safe temperature” it is clear that the controller could be “configured to operate” as required by the claim because the set point temperature is set by the user via the user interface.